Citation Nr: 0307960	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  00-03 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
small bowel resection with history of Meckel's diverticulitis 
with small bowel volvulus, from the initial grant of service 
connection.  

2.  Entitlement to a compensable evaluation for residuals of 
a laceration of the left (minor) index finger, from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1965 to July 1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 decision by 
the RO which granted service connection for the two 
disabilities now at issue on appeal, and assigned 
noncompensable evaluations for each disability, effective 
from June 17, 1996, the date of receipt of the claim.  The 
Board remanded the appeal to the RO for additional 
development in March 2001.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims 
have been obtained by VA.  

2.  The small bowel disability is manifested principally by 
loose stools and diarrhea, without anemia, interference with 
absorption and nutrition, impairment of health, or definite 
weight loss.  

3.  The left index finger is manifested by occasional 
stiffness, without pain or tenderness, loss of strength, 
limitation of motion, or any function impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of small bowel resection with history of Meckel's 
diverticulitis with small bowel volvulus are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.114, Part 4, 
including Diagnostic Code 7328 (2002).  

2.  The criteria for a compensable evaluation for residuals 
of laceration of the left index finger are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, 
4.118, Part 4, including Diagnostic Codes 7805 (effective 
prior to and from August 30, 2002), and 5229 (from August 26, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The veteran was notified of the VCAA 
by letter dated in May 2001.  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims.  The 
Board concludes that discussions as contained in the December 
1998 rating action, the November 1999 statement of the case 
(SOC), the March 2001 Board remand, the July 2001 and 
December 2002 supplemental statements of the case (SSOC), and 
a letter dated in April 2001, have provided the veteran with 
sufficient information regarding the applicable rules.  The 
letter, the SOC, and the SSOCs provided notice to the veteran 
of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  The letter 
also notified the veteran of which evidence was to be 
provided by the veteran and which by the VA.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  The 
veteran also testified at a personal hearing at the RO in 
January 1998.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision on these 
issues have been accomplished.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  All pertinent records from VA have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
available evidence which would be pertinent to the claims for 
increased ratings.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issues as shown on the first page of this 
decision.  

Factual Background

VA medical records show that the veteran was treated for 
various maladies, including chronic alcohol abuse, on 
numerous occasions from 1993 to 1996.  In March 1993, the 
veteran was seen for chronic colitis and vomiting blood for 
the previous two months.  At that time, he weighed 133.5 
pounds.  The diagnosis included liver disease probably due to 
alcoholism and possible GI bleeding.  A barium enema a few 
weeks later revealed diverticulosis of the upper sigmoid and 
adjacent descending left colon with scattered diverticula 
throughout the remaining proximal colon.  The cecum was very 
mobile with an incompetent ileocecal valve.  The lower small 
bowel (Ileum) appeared normal.  He was hospitalized for 
alcohol abuse treatment in May 1995 and again in April 1996.  
A Barium enema in May 1996 showed minimal diverticulosis in 
the distal colon.  The small bowel was normal.  

When examined by VA in September 1998, the veteran reported 
that he had soft stools and frequent diarrhea since his small 
intestine was removed in service, and that he used Kaopectate 
and Imodium with good relief.  On examination, there was a 
well-healed, 10-inch, surgical scar from the epigastrium to 
the mid lower abdomen.  On palpation, the liver was enlarged, 
and was not nodular but hard.  His alcoholism was in 
remission and he did not appear to be anemic.  He complained 
of pain in his abdomen, particularly when he had diarrhea.  
The diagnoses included residuals of resection of Meckel's 
diverticulum and resection of the small intestine due to 
volvulus of the intestine, and low platelet count.  

On examination of the left index finger, the veteran 
complained of stiffness of the finger in cold weather.  He 
was right handed and weighed 138 pounds.  There was a 1-inch, 
well-healed, transverse scar over the proximal joint, and no 
limitation of motion.  An x-ray study showed no evidence of 
soft tissue abnormality, acute fracture, or significant 
degenerative joint disease.  The diagnosis was residuals of 
laceration and suture of the extensor tendon of the left 
index finger.  

An x-ray study of the abdomen in October 1998 showed normal 
gas pattern, no evidence of obstruction, two large 
calcifications in the right lower pelvis suggestive of 
phleboliths or possible distal urethral calculi.  X-ray films 
of the left hand and index finger were negative.

By rating action in December 1998, service connection was 
established for residuals of small bowel resection with 
history of Meckel's diverticulitis with small bowel volvulus 
and residuals of a laceration of the left index finger, based 
on treatment for both disabilities in service and evidence of 
residual disability on VA examination subsequent to service.  
Noncompensable evaluations were assigned for each disability, 
effective from June 17, 1996, the date of receipt of the 
veteran's claim.  38 C.F.R. § 3.400(b)(2) (2002).  

When examined by VA in June 2001, the veteran reported that 
his symptoms were essentially the same as on the earlier 
examination and included some loose stools, diarrhea, gas, 
and cramping, which were largely controlled with Imodium.  He 
had returned to full physical activities and had not missed 
any time at work because of his gastrointestinal disorder.  
His current complaint was his inability to gain weight.  The 
veteran reported that he weighed up to 150 pounds prior to 
his surgery some 35 years ago and has never regained his 
weight of 145 pounds.  He reported flatus but denied any 
nausea or fluid idiosyncrasy.  His eating habit was somewhat 
irregular, but he tried to eat a balanced and soft diet which 
did not produce gas.  He described his diarrhea as a loose 
stool, watery most days.  The examiner commented that there 
was no evidence of anemia on the "1988" examination with 
normal hemoglobin, red blood cell count, and hematocrit.  He 
also had normal liver chemistries and lipid profile.  

On examination, he weighed 135 pounds (as compared to 138 
pounds three years earlier), had a muscular guild, and his 
color was good.  His abdomen was soft, well rounded, and 
nontender, and the liver edge was felt just at the right 
costal border.  The spleen was not palpable, and there was no 
tenderness on superficial or deep palpation.  Peristalsis was 
heard and was present and normal.  The surgical scar was 
unchanged, and was not adherent or tender.  The examiner 
commented that the veteran's symptoms were well controlled 
with over-the-counter medications and his weight was steady 
since 1993.  The diagnosis was postoperative resection of the 
small bowel secondary to Meckel's diverticulum with bowel 
obstruction and volvulus; controlled symptoms with diet and 
appropriate medication.  

On VA examination of the left index finger in June 2001, the 
examiner indicated that he had reviewed the claim file and 
included a detailed history of the veteran's finger problems.  
The veteran reported that he retained markedly good use of 
the finger since lacerating a tendon in service.  He had only 
occasional stiffness, but not enough to interfere with any 
normal motion needed to perform his duties as a registered 
nurse.  There was no obvious deformity of the finger and he 
was able to do household chores with his left hand.  He had 
no pain or weakness when using the finger and no fatigue.  He 
had no difficulty with incoordination or moving the 
underlying joint below the laceration.  He denied any flare-
ups in the finger and did not require any medical treatment.  
On examination, both hands were identical in appearance.  
There was a thin, 1-inch, nontender, non retracted scar on 
the left index finger.  He could extend the finger fully and 
could make a fist with all fingers.  There was good pinch 
between the index finger and thumb, and good grip strength in 
the finger and in the left hand.  He could approximate the 
index finger to the middle crease of his palm on flexion and 
could full extend the finger with no weakness.  He could move 
the metacarpophalangeal (MCP) joint with ease, with full 
abduction and adduction.  The only residual was the scar 
itself, which was asymptomatic.  The diagnosis was healed 
laceration of the extensor tendon of the left index finger.  

On VA orthopedic examination in September 2002, the veteran 
reported that other than arthritic pain in the distal 
interphalangeal (DIP) joint area, he had minimal symptoms 
except for "a lazy finger."  He noticed no neurological 
deficits with the finger.  On examination, the left index 
finger appeared normal.  He was able to make a fist, grasp, 
and use the left hand in a concise and normal manner.  The 
scar was well-healed and there were no neurological deficits.  
There was evidence of degenerative arthritis in the DIP joint 
with mild ulnar deviation of the tip and Heberen's nodule was 
present.  Extension of the DIP and PIP joints was full.  
Flexion of the DIP joint was to 60 degrees, and to 115 
degrees for the PIP joint with good stability.  The MP joint 
was totally normal and sensation was intact.  The remainder 
of the left hand was within normal limits.  The examiner 
indicated that the veteran had no restrictive problems with 
the left hand.  

The veteran was admitted to a VA medical facility for 
observation and examination of his gastrointestinal disorder 
in September 2001.  At that time, he reported sharp lower 
abdominal pain, sporadic, occasionally disturbing his sleep, 
and frequency of stools increasing when under stress, such 
as, during exams when attending nursing school.  On 
admission, the veteran was alert and ambulatory.  He weighed 
138 pounds, his abdomen was soft, there were no masses or 
organomegaly, and no guarding.  There was mild to moderate 
tenderness on palpation of the right lower quadrant.  
Laboratory studies were essentially normal except red blood 
cell count, which was 4.64 M/cmm (the normal range was from 
4.7 to 6.1).  Hemoglobin and hematocrit were within normal 
limits.  The impression included Meckel's diverticulitis, 
status post resection; small bowel volvulus secondary to 
diverticulitis, and intestinal motility disorder.  The 
examiner commented that the veteran had no objective 
sequallae from the intestinal disorder, and opined that the 
intestinal hypermotility was functional.  

Increased Ratings - In General

The issues on appeal arise from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

Small Bowel Disorder

The veteran is currently assigned a noncompensable evaluation 
for his small bowel disorder under Diagnostic Code (DC) 7328 
which provide for a 20 percent evaluation for symptomatic 
residuals with diarrhea, anemia, and inability to gain 
weight; a 40 percent evaluation is assigned when there is 
definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss; a 60 
percent evaluation is assigned with marked interference with 
absorption and nutrition, manifested by severe impairment of 
health objectively supported by examination findings 
including material weight loss.  38 C.F.R. § 4.114 (2002).  

In the instant case, the medical evidence of record shows 
only complaints of diarrhea or watery stools which are well 
controlled with over-the-counter medications.  All of the 
examinations conducted during the pendency of this appeal 
have shown no evidence of weight loss or anemia.  While the 
veteran complains that he has difficulty gaining weight, 
there is nothing in the record to suggest that he is under 
weight or that his service-connected disability has caused 
any impairment of health.  In fact, since completing alcohol 
rehab in 1996, he has actually gained weight and currently 
weighs 138 pounds.  The veteran is employed full-time as a 
registered nurse, and has not lost anytime at work because of 
his small bowel disorder.  In the absence of evidence of 
anemia or impairment of health consistent with the criteria 
above, the Board finds no basis for the assignment of a 
compensable evaluation.  

Left Index Finger

Initially, the Board notes that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002, and the rating criteria for limitation of motion of the 
fingers and thumb (disabilities of the musculoskeletal 
system) were revised, effective August 26, 2002.  In general, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, VA must consider both versions 
and apply the one most favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Ratings under the 
new criteria may not be made prior to the effective date of 
such criteria.  

The veteran is currently assigned a noncompensable rating for 
the residuals of a laceration injury to the left (minor) 
index finger under Diagnostic Code (DC) 7805, which directs 
that ratings are to be assigned based on limitation of 
function of part affected.  Prior to revisions to the rating 
code for the musculoskeletal system, the rating schedule did 
not provide for a rating based limitation of an individual 
digit except for amputation or ankylosis of a digit.  In this 
case, the veteran's left index finger was not ankylosed or 
amputated.  Thus, under the old criteria, a noncompensable 
evaluation was appropriate based on limitation of motion.  

Although the veteran has not been provided a copy of the 
revised regulations for limitation of motion of a single 
digit (DC 5229), the Board finds that no useful purpose would 
be served by further delaying the claim to notify him of the 
revised criteria.  All of the medical evidence identified by 
the veteran, including several VA examination reports, have 
been obtained and associated with the claims file.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In classifying the severity of limitation of motion of a 
single digit under the revised rating criteria, zero degrees 
of flexion represents the finger fully extended, making a 
straight line with the rest of the hand.  Normal range of 
motion for the index finger is as follows:  MCP joint - from 
0 to 90 degrees; PIP joint - from 0 to 100 degrees, and the 
distal interphalangeal (DIP) joint is from 0 to 70 to 80 
degrees.  38 C.F.R. § 4.71a (1) (2002).  

The revised criteria provides for a 10 percent rating for 
limitation of motion of the index finger when there is a gap 
of one inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  DC 5229 (effective from August 26, 2002).  

The objective evidence of record shows that the veteran has 
good range of motion and strength in the left index finger 
and no impairment of use of the left hand.  While the veteran 
reported some stiffness in the finger in cold weather, he 
reported that it was not enough to interfere with any normal 
motion required to perform his employment duties as a 
registered nurse or to complete household chores.  He was 
able to make a fist with his left hand and could touch his 
index finger to his palm.  In the absence of greater severity 
of the laceration scar on the left index finger, the 
noncompensable rating currently assigned is entirely 
appropriate and fully comports with the applicable schedular 
criteria.  

Absent amputation, ankylosis (favorable or unfavorable), or 
limitation of motion of an individual digit under the revised 
rating criteria, which is not present in this case, other 
codes under which the veteran may be rated include DC 7803 
and 7804.  

Under old DC 7803, a scar that is superficial, poorly 
nourished, with repeated ulceration, is assigned a 10 percent 
rating.  Likewise, if the scar is superficial, tender and 
painful on objective demonstration, a 10 percent rating is 
assigned under old DC 7804.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence). 

Here, the scar is not shown to be superficial and unstable 
(DC 7803), or objectively demonstrated to be tender and 
painful (DC 7804).  Additionally, under the revised 
regulations, the scar is superficial, does not cause limited 
motion and does not encompass an area in excess of 144 square 
inches (929 sq. cm.) or greater..  Thus, a compensable 
evaluation is not warranted under these or any other 
potentially applicable diagnostic code associated with scars 
and their residual effects.  See 38 C.F.R. § 4.118 (2002).  

In the absence of medical evidence of additional disability 
of the left index finger scar, the Board finds no basis for 
the assignment of a compensable rating under any of the other 
provisions of the rating schedule.  




ORDER

An increased (compensable) evaluation for residuals of small 
bowel resection with history of Meckel's diverticulitis with 
small bowel volvulus is denied.  

An increased (compensable) evaluation for residuals of a 
laceration of the left index finger is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

